          Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 1 of 6

                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                          DOC #: _________________
                                                                   DATE FILED: _11/4/2020___
               -against-

DANIEL RAMOS,                                                             18 Cr. 852 (AT)
     a/k/a “Danny Ramos,”
                                                                              ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       Daniel Ramos, a prisoner serving his sentence at FCI Schuylkill, moves for a reduction of

his term of imprisonment under the federal compassionate release statute, codified at 18 U.S.C.

§ 3582(c)(1)(A). Def. Letter, ECF No. 33. For the reasons stated below, Ramos’ motion is

GRANTED.

                                       BACKGROUND

       On January 16, 2019, Ramos pleaded guilty to one count of Possession of a Defaced

Firearm in violation of 18 U.S.C. § 922(k) and one count of Possession with Intent to Distribute

a Controlled Substance in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(C). ECF No. 20. On

May 29, 2020, the Court sentenced him to 48 months’ imprisonment and three years’ supervised

release. ECF No. 28. Ramos suffers from obesity, human immunodeficiency virus, and, as a

manifestation of the latter, sinus bradycardia, which caused him to experience a cardiac episode.

Def. Letter at 1; Def. Reply at 3, ECF No. 36. Obesity puts him at “increased risk of severe

illness” from the COVID-19 virus. See Gov’t Letter at 3, ECF No. 35; Coronavirus Disease

2019 (COVID-19): People with Certain Medical Conditions, Ctrs. for Disease Control and

Prevention (Oct. 16, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html. In fact, in early October, the Centers for

Disease Control and Prevention (the “CDC”) updated their website to reflect “recent data
             Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 2 of 6


supporting” the increased risk of severe illness from the COVID-19 virus among adults who are

obese. Id.

       On May 21, 2020, Ramos submitted a request for compassionate release to FCI

Schuylkill’s warden, who denied it on June 12, 2020. See ECF No. 33-2. On August 27, 2020,

Ramos filed a pro se request for compassionate release. ECF No. 31. On October 16, 2020,

Ramos supplemented his application, moving this Court to modify his sentence pursuant to 18

U.S.C. § 3582(c)(1)(A)(i) in light of the COVID-19 pandemic. Def. Letter at 1.

                                          DISCUSSION

       As amended by the First Step Act, 18 U.S.C. § 3582(c)(1)(A) authorizes courts to modify

terms of imprisonment as follows:

       The court may not modify a term of imprisonment once it has been imposed
       except that—in any case—the court, upon motion of the Director of the Bureau of
       Prisons, or upon motion of the defendant after the defendant has fully exhausted
       all administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of such a
       request by the warden of the defendant’s facility, whichever is earlier, may reduce
       the term of imprisonment (and may impose a term of probation or supervised
       release with or without conditions that does not exceed the unserved portion of
       the original term of imprisonment), after considering the factors set forth in
       section 3553(a) to the extent that they are applicable, if it finds that—

       (i)      extraordinary and compelling reasons warrant such a reduction . . . and
                that such a reduction is consistent with applicable policy statements issued
                by the Sentencing Commission[.]

Thus, in order to be entitled to relief under 18 U.S.C. § 3582(c)(1)(A)(i), Ramos must

meet the exhaustion requirement and demonstrate that “extraordinary and compelling

reasons” warrant a reduction of his sentence. The Court should also consider the factors

listed in 18 U.S.C. § 3553(a), which, as applicable here, include:

       (1) the nature and circumstances of the offense and the history and characteristics of the
           defendant; [and]

                                                 2
            Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 3 of 6




       (2) the need for the sentence imposed—
               (A) to reflect the seriousness of the offense, to promote respect for the law, and to
               provide just punishment for the offense;
               (B) to afford adequate deterrence to criminal conduct; [and]
               (C) to protect the public from further crimes of the defendant . . . .

18 U.S.C. § 3553(a).

       The Government concedes, and the Court agrees, that Ramos has exhausted his

administrative remedies. Gov’t Letter at 3. Therefore, the Court only addresses whether Ramos

has stated an extraordinary and compelling reason for release, and whether that reason is

outweighed by the § 3553(a) factors.

       I.     Extraordinary and Compelling Reasons for Release

       The Court finds, and the Government does not dispute, that Ramos has set forth

“extraordinary and compelling reasons” to modify his sentence. 18 U.S.C. § 3582(c)(1)(A)(i);

Gov’t Letter at 3. Ramos’ medical condition, combined with the risk in FCI Schuylkill posed by

COVID-19, clears the high bar set by § 3582(c)(1)(A)(i).

       The authority to define “extraordinary and compelling reasons” has been granted to the

United States Sentencing Commission, which has defined that term at U.S.S.G. § 1B1.13, cmt.

n.1. See United States v. Ebbers, No. 02 Cr. 11443, 2020 WL 91399, at *4–5 (S.D.N.Y. Jan. 8,

2020). The definition, as relevant, states that extraordinary and compelling reasons for

modification exist where “[t]he defendant is . . . suffering from a serious physical or medical

condition . . . that substantially diminishes the ability to provide self-care within the environment

of a correctional facility and from which he or she is not expected to recover.” U.S.S.G.

§ 1B1.13 cmt. n.1(A)(ii). The CDC has explained that people of any age who have serious

underlying medical conditions, including heart conditions and obesity, are at higher risk for


                                                  3
           Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 4 of 6


severe illness from COVID-19. People with Certain Medical Conditions, Ctrs. for Disease

Control and Prevention, supra. Ramos’ obesity, combined with his sinus bradycardia and human

immunodeficiency virus, satisfy that requirement. Given that inmates at FCI Schuylkill live in

close quarters, social distancing is impracticable if not impossible, making it difficult for Ramos

to protect himself from the spread of this dangerous and highly contagious virus. Def. Letter at

3–4; Def. Reply at 2.

       Other courts have granted applications for sentence reduction pursuant to § 3582(c) under

similar circumstances, finding that the combination of underlying health conditions and

incarceration can “compound[] the risk COVID-19 poses to [a defendant], placing [the

defendant] in particularly grave danger.” United States v. Gross, No. 15 Cr. 769, 2020 WL

1673244, at *1 (S.D.N.Y. Apr. 6, 2020) (deferring a decision on compassionate release to an

incarcerated person who is “severely overweight and suffers from high blood pressure and sleep

apnea,” on other grounds, and later granting the motion, United States v. Gross, No. 15 Cr. 769,

ECF No. 771 (internal citation and quotation marks omitted)); see also United States v. Delgado,

457 F. Supp. 3d 85, 89–90 (D. Conn. 2020) (granting compassionate release to an incarcerated

person who suffers from obesity and sleep apnea); United States v. Scparta, No. 18 Cr. 578,

2020 WL 1910481, at *9 (S.D.N.Y. Apr. 20, 2020) (granting compassionate release to an

incarcerated person who “suffers from hypertension, sleep apnea, high blood pressure, and high

cholesterol”). The same justifications apply here.

       Accordingly, the Court finds that Ramos has demonstrated extraordinary and compelling

reasons justifying his release.




                                                 4
             Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 5 of 6


       II.     Section 3553(a) Factors

       The Court also finds that the factors listed in § 3553(a) do not outweigh the extraordinary

reasons justifying release. The crimes Ramos committed, as this Court acknowledged at his

sentencing, were serious. ECF No. 29, at 11:8–9. However, this Court recognized that Ramos

“very quickly” accepted responsibility, as reflected in his plea of guilty, and that any prior

criminal conduct was fifteen years old. Id. 11:10–16. Further, he had an “outstanding” work

history prior to sentencing. Id. 12:16. Because Ramos had dropped out of school in eighth

grade, the Court directed him to participate in educational courses to improve his reading and

writing skills, ECF No. 29, at 12:1–3, 13:6–7; Ramos has obtained his G.E.D. Def. Letter at 5.

In addition, Ramos has maintained a clean disciplinary record. Def. Letter at 5. Given his

obvious self-discipline, the Court is persuaded Ramos will obey the terms of his home

confinement.

       Moreover, Ramos has served over three-quarters of his sentence, reflecting the

seriousness of his crimes and serving as a deterrent against future criminal acts. And Ramos’

offense was not one of violence; though he possessed a gun, there is no evidence that he

discharged it or used it to threaten others. Gov’t Letter at 1. Moreover, the Court rejects the

Government’s argument that offenses committed by Ramos over fifteen years ago outweigh the

imminent and extraordinary risk COVID-19 poses to someone in Ramos’ unique health

condition.

                                          CONCLUSION

       For the reasons stated above, Ramos’ motion for a reduction of his term of imprisonment

pursuant to 18 U.S.C. § 3582(c)(1)(A) is GRANTED. Ramos shall serve the remainder of his



                                                  5
          Case 1:18-cr-00852-AT Document 37 Filed 11/04/20 Page 6 of 6


sentence, which shall conclude on September 23, 2021, on home confinement. Ramos shall be

released immediately to begin his home confinement.

       The Clerk of Court is directed to terminate the motion at ECF No. 33.

       SO ORDERED.

Dated: November 4, 2020
       New York, New York




                                               6
